Citation Nr: 9930406	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the claim of entitlement to service connection for 
the cause of the veteran's death, to include as secondary to 
nicotine dependence and tobacco use in service, is well 
grounded.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. J. Kniffen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to May 
1947.  The veteran died in May 1995.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for the cause of the veteran's death and DIC under the 
provisions of 38 U.S.C.A. § 1318.  In that decision, the RO 
also denied a claim of entitlement to eligibility for 
dependent's educational assistance, death pension and accrued 
benefits.  However, in her notice of disagreement received by 
the RO in October 1997, the appellant did not express 
disagreement with those determinations.  As such, only the 
issues of entitlement to service connection for the cause of 
the veteran's death and DIC are before the Board.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(a) (1999).

The Board notes that in June and August 1999, through her 
representative, the appellant presented a claim to the VA for 
entitlement to eligibility for dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 in a VA Form 646 and 
written brief.  This claim has not been adjudicated by the 
RO.  Therefore, the issue of eligibility for dependent's 
educational assistance under 38 U.S.C.A. Chapter 35 is not 
currently on appeal and the Board hereby refers that issue to 
the RO for consideration.

FINDINGS OF FACT

1. The veteran died in May 1995.  The causes of death listed 
on the veteran's death certificate were respiratory failure, 
chronic obstructive lung disease, cor pulmonale and tobacco 
use.

2. At the time of the veteran's death, service connection was 
not in effect for any diseases or injuries.

3. There is no competent medical evidence which shows that a 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.

4. The medical evidence of record indicates that the 
veteran's respiratory disease, chronic obstructive lung 
disease and cor pulmonale were not present in service.

5. There is no competent medical evidence of nicotine 
dependence in service or any time thereafter and there is no 
competent medical evidence which relates the causes of the 
veteran's death, respiratory failure, chronic obstructive 
lung disease and cor pulmonale, to nicotine dependence that 
was incurred in service.

6. The record contains no competent medical evidence which 
shows that the veteran's cigarette smoking during his period 
of active service caused or contributed substantially or 
materially to cause his death from respiratory failure, 
chronic obstructive lung disease and cor pulmonale.


CONCLUSIONS OF LAW

1. The appellant's claim for service connection for the cause 
of the veteran's death, to include as secondary to nicotine 
dependence and tobacco use during service, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death, as well as 38 U.S.C.A. 
§ 1318 DIC benefits.  Her principal contention is that the 
veteran's cigarette smoking in service led to his fatal 
respiratory failure, chronic obstructive lung disease and cor 
pulmonale.  She also contends that the veteran became 
addicted to cigarettes in service, and in effect argues than 
any post-service smoking is due to nicotine addiction which 
began during service and thus is also related to service.  In 
the interest of clarity, the Board will review the applicable 
law and regulations, briefly describe the factual background 
of this case, and then proceed to analyze the claim and 
render a decision.

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105- 
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's 
service.  112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C. § 1103).  The new section 1103 does not, however, 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  As such, since the appellant's claim was filed in 
June 1997, before June 9, 1998, the adjudication thereof is 
not affected by the IRS Reform Act.


Pertinent Law and Regulations

Service Connection

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must 
independently or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For certain 
chronic disorders, such as cardiovascular disease, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).


Well Grounded Claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
If the appellant has not filed such a claim, the appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy.  An 
allegation that a disability is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  If the appellant has not submitted evidence of 
a well-grounded claim, there is no duty to assist her in 
developing pertinent facts pertinent to that claim.  38 
U.S.C.A.
 § 5107(a) (West 1991).

In order for a death claim to be well grounded, there must be 
competent evidence of death; of incurrence or aggravation of 
a fatal disease or injury in service in the form of lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the veteran's death in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd 120 F.3d 
1239 (Fed. Cir. 1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit. 

If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded. Id.

Specific guidelines: tobacco use

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter.  The 
Board is bound in its decisions by the precedent opinions of 
VA General Counsel. See 38 U.S.C.A. § 7104(c).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

VAOPGCPREC 19-97 provides that, if a claimant can establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
became whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 
(July 24, 1997).  Therefore, the two principal questions 
which must be answered by adjudicators in resolving a claim 
for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that DSM-IV at 243, provided 
that the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
(a) dysphoric or depressed mood; 
(b) insomnia; 
(c) irritability, frustration, or anger; 
(d) anxiety; 
(e) difficulty concentrating;
	(f) restlessness; 
	(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of 
nicotine or a closely        related substance to 
relieve or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine
(e.g., driving long distances) or use nicotine (e.g., chain-
smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon whether nicotine dependence may be considered a 
disease for purposes of VA benefits, whether the veteran 
acquired nicotine dependence in service, and whether that 
nicotine dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary 
for Health document, the letter held that nicotine dependence 
is a disease, and as such, each decision must then 
specifically address the remaining two elements, i.e. whether 
the veteran acquired a dependence on nicotine in service; and 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

DIC Under 38 U.S.C.A. § 1318

Under the provisions of 38 U.S.C.A. § 1318, VA shall pay DIC 
benefits to a surviving spouse as if the veteran's death was 
service connected, if the veteran dies not as the result of 
the veteran's own willful misconduct, and who was in receipt 
of or entitled to receive compensation at the time of death 
for a service connected disability.  Said service connected 
disability is required to be continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or so rated continuously for a period of not 
less than five years from discharge or other release from 
active duty.  In addition, the surviving spouse must have 
been married to the veteran for one year or more immediately 
preceding the veteran's death.  38 U.S.C.A. § 1318; see 38 
C.F.R. § 3.22 (1999).
 
The Board notes that prior to 1982, the provisions of 
38 U.S.C. § 1318 required the deceased veteran to have in 
fact been in receipt of a 100 percent service-connected 
rating.  Green v. Brown, 10 Vet. App. 111, 119 (1997).  
However, in 1982, Congress added the words "or entitled to 
receive" after "in receipt of."  The Court has held that the 
phrase "in receipt of or entitled to receive," used to 
ascertain entitlement to DIC benefits under section 1318, 
entitles the appellant to obtain a determination of whether 
the deceased veteran, prior to death, hypothetically would 
have been entitled to receive compensation at a total 
disability rating for a continuous period of at least eight 
years immediately preceding death.  See Hix v. West, 12 Vet. 
App. 138, 141 (1999); Wingo v. West, 11 Vet. App. 307, 311 
(1998); Carpenter v. West, 11 Vet. App. 140, 145-46 (1998).


Factual Background

In a January 1945 Report of Physical Examination and 
Induction, the veteran indicated no history of respiratory or 
lung disease.  The examiner indicated a "negative" chest X-
ray and "normal" for the veteran's lungs and cardiovascular 
system.

In a March 1946 active duty discharge physical, the veteran 
answered that he was not disabled or suffering from any 
wound, injury or disease, either incurred or not incurred in 
service.  The examiner indicated that the veteran's lungs, 
chest x-ray and cardiovascular system were, "normal".  

When the veteran was processed in April 1947 for discharge 
after re-enlisting, he again indicated that he was not 
disabled or suffering from any wound, injury or disease, 
whether service or non-service related.  He also indicated, 
"No illnesses, injuries, operations or hospitalizations.  No 
physical complaints".  Examination reflected "normal" 
lungs, cardiovascular system and "No significant 
abnormalities" regarding his chest x-ray.

The Board notes that the evidence of record does not reflect 
any subsequent representations by the veteran or medical 
professionals regarding his health until November 1993.  In a 
statement in support of claim the veteran stated, "Please 
consider this a claim for service connection of emphysema 
secondary to my cigarette smoking while in the U.S. Army 
during World War II".  In December 1993 the veteran formally 
filed a claim for compensation benefits based upon emphysema, 
secondary to smoking.  His accredited representative, in a 
March 1995 letter, added claims for non-service connected 
pension with aid and attendance.  

In a March 1995 letter, P.C.S., M.D. stated that the veteran 
was terminally ill from chronic obstructive pulmonary 
disease.  Dr. P.C.S. did not offer an opinion regarding the 
cause or causes of the veteran's disease.

The veteran died in May 1995.  The certificate of death, 
which was signed by Dr. P.C.S., lists respiratory failure, 
chronic obstructive lung disease, cor pulmonale and tobacco 
use as the causes of the veteran's death.  The veteran's 
claims folder does not reflect performance of an autopsy.

In September 1997, the appellant completed a "Tobacco 
Product Use History Questionnaire" that the RO had provided 
to her.  Her answers indicate that, based upon her knowledge 
of the veteran, he was first treated for tobacco related 
diseases in the 1970's and 1980's.  Further, she stated the 
veteran did not use tobacco until he entered the service, 
where he smoked cigarettes during work breaks, usually one to 
two packs per day.  According to the appellant, the veteran 
stopped smoking cigarettes in 1991.
	
In a September 1999 Statement in Support of Claim (VA Form 
21-4138), the appellant stated that from the time of her 1963 
marriage to the veteran until his death, he related to her 
that free cigarettes were included in C rations and packages 
from the Red Cross.  She also stated that the veteran 
contended his addiction to tobacco was directly related to 
military service. 

Analysis

In seeking service connection for the cause of the veteran's 
death, the appellant essentially has made two contentions: 
first, that tobacco use in service (as opposed to after 
service) caused the veteran's death and second, that the 
veteran became nicotine dependent because of service and that 
any tobacco use after service and subsequent illness and 
death is accordingly related to service.

Preliminary Matter

Before addressing the appellant's claim, the Board is 
obligated to determine whether her September 1999 statement 
in support of claim, which was unaccompanied by a waiver of 
RO consideration, must be referred to the RO pursuant to 
38 C.F.R. § 20.1304(c) (1998).  That section provides that 
"any pertinent evidence . . . must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral."

The Board has carefully reviewed the appellant's September 
1999 statement.  In essence, it consists of repetitions of 
contentions previously made by the veteran and the appellant 
to the effect that the veteran began smoking during service 
and that he had tobacco dependence which began during his 
military service and led to his fatal diseases.  The 
appellant's September 1999 statement essentially duplicates 
the tobacco product use questionnaire which was completed by 
the appellant in September 1997 and was reviewed by the RO 
thereafter [see the October 1997 RO rating decision and the 
November 1997 Statement of the Case].  The Board has 
concluded that the September 1999 statement, which is 
essentially a repetition of previously-advanced contentions, 
does not constitute pertinent evidence requiring referral to 
the RO with the delays attendant thereto.  The specific 
contentions advanced by the appellant in her September 1999 
statement and earlier will be addressed in detail below.  

Well-Grounded Claim

The initial question to be answered is whether the appellant 
has presented a well-grounded claim for service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As stated previously, for a death claim such as 
this, Caluza and Ramey require the following to well-ground 
the claim: competent evidence of death; incurrence or 
aggravation of fatal disease or injury in service, either in 
the form of lay or medical evidence; and of a nexus between 
the in-service injury or disease and the veteran's death in 
the form of medical evidence.  

The veteran died in May 1995.  The record includes a 
certificate of death evidencing his death, that sets forth 
respiratory failure, chronic obstructive lung disease, cor 
pulmonal and tobacco use as causes.  Therefore, the first 
requirement of well groundedness, evidence of death of the 
veteran, is met.

With respect to in-service incurrence of the fatal disease or 
injury, the appellant does not contend that respiratory 
failure, chronic obstructive lung disease or cor pulmonale 
existed during service or for many years thereafter.  
Moreover, no evidence of record establishes the occurrence in 
service or within the one year presumptive period after 
service of respiratory failure, chronic obstructive lung 
disease or cor pulmonale.  

The death certificate lists tobacco use as a cause of the 
veteran's death.  Therefore, the Board's analysis of the 
appellant's claim will focus on include the application of 
specific guidelines that pertain to tobacco use.  As stated 
previously, the July 1997 USB letter sets forth the following 
steps:

	 History of tobacco use in service-lay or medical 
evidence 

The Board notes the record contains numerous lay assertions 
of the veteran's tobacco use in service.  These include his 
November 1993 statement in support
of claim, December 1993 claim, the appellant's answers to 
questions set forth in the "Tobacco Product Use History 
Questionnaire" and the appellant's September 1999 supporting 
statement.

The Board concludes that the appellant, regarding her claim 
of service connection for cause of the veteran's death, has 
satisfied the second Caluza/Ramey requirement by presenting 
lay evidence of the veteran's tobacco use in service.  This 
evidence is presumed to be true for the limited purpose of 
establishing whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

History of nicotine dependence in service-medical 
evidence

The Board notes that appellant has also asserted her 
contention that the veteran developed an addiction to tobacco 
which she alleges is directly related to military service.  
However, both VAOPGCPREC 2-93 and the July 1997 USB letter 
require the presentation of competent medical evidence to 
establish that nicotine dependence developed in service.  

The Board notes that the only medical evidence presented by 
the appellant, aside from service medical records, is Dr. 
P.C.S.'s March1995 letter.  Dr. P.C.S. made no reference to 
tobacco or nicotine dependence, in service or post-service.  
The Board also notes that the RO advised the appellant by 
letter in August 1997 of the requirement to substantiate 
nicotine dependence of the veteran with medical evidence.  No 
such evidence was presented by or on behalf of the appellant.

The appellant is not competent to offer a medical diagnosis 
regarding alleged tobacco or nicotine dependence incurred in 
service.  See Grottveit and Espiritu.  Thus, in connection 
with the appellant's claim for secondary service connection 
due to nicotine dependence, she has not met the second 
requirement for well grounding the claim.  Therefore, based 
upon the evidence of record the Board has determined that the 
appellant's claim for service connection for the cause of the 
veteran's death based on nicotine dependence is not well 
grounded, because the second Caluza/Ramey element, in-service 
incurrence of nicotine dependence, has not been established 
by competent medical evidence.

Returning to appellant's claim for service connection for the 
cause of the veteran's death based upon tobacco use in 
service, the third requirement for well grounding is 
competent medical evidence which establishes a nexus between 
the veteran's tobacco use in service and his death.  The 
Board notes again the limited scope of Dr. P.C.S.'s March 
1995 report and the lack of pertinent medical evidence 
contained in the veteran's claims folder.  The only 
assertions that the veteran's death was caused by his in-
service tobacco use come from the appellant and her 
accredited representative.  As stated above, neither is 
qualified to offer medical opinions for the purpose of making 
this claim well grounded.  See Grottveit and Espiritu.  

The Board notes also the appellant's contention that 
information contained in the veteran's death certificate 
constitutes a medical diagnosis regarding his death.  The 
death certificate, at block # 37, contains a statement by Dr. 
P.C.S. that tobacco use contributed to the veteran's death.  
However, this representation does not refer to a particular 
time frame when the veteran used tobacco products and makes 
no reference to the veteran's service, which ended in 1947, 
and his death almost 50 years later.  The mere statement in 
the death certificate that tobacco use was a cause of the 
veteran's death is so general in nature that it cannot serve 
to make a claim  of entitlement to service connection well 
grounded.  See Tirpak; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Bostain v. West, 11 
Vet. App. 124, 128 (1998).

Therefore, the Board finds that the appellant has neither 
provided nor identified any medical evidence to support her 
claim that the veteran's death was connected to his use of 
tobacco products in service.  Absent competent medical 
evidence of a causal nexus linking the veteran's death to 
service the claim for service connection for the causes of 
his death is not well grounded and must be denied.  See 
Caluza, supra.

Entitlement to DIC Under 38 U.S.C.A. § 1318

At the time of the veteran's death, service connection was 
not in effect for any diseases or injuries.  Moreover, as 
discussed in detail above, the claim for service connection 
based on tobacco use during service and/or based upon 
nicotine dependence which allegedly began during service is 
not well grounded.  Therefore, at the time of his death, the 
veteran was not in receipt of, nor was he entitled to 
receive, compensation for a service connected disability.  
Accordingly, the appellant's claim for DIC under 38 U.S.C.A. 
§ 1318 must be denied.  See Hix, supra; 38 C.F.R. § 3.22.

Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist the appellant in the development of facts 
pertaining to her claim.  38 U.S.C.A. § 5107(a).  However, 
the VA may be obligated to advise the appellant of the 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has previously advised her of the evidence 
needed to be submitted with a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the VA is not on notice of any known and existing evidence 
which would render the appellant's claim plausible.  

In this connection, the Board observes that in a July 1999 
informal brief, the appellant's accredited representative 
contended that the RO was remiss in not specifically 
informing her of "what is needed to make her claim well 
grounded."  The Board observes that the RO has provided the 
appellant with detailed information concerning what evidence 
would be required, including a specific cover letter dated in 
August 1997 which accompanied the tobacco history 
questionnaire.  The Board's decision serves to further inform 
the appellant of the kind of evidence which would be 
necessary to make her claim well grounded.






CONTINUED ON NEXT PAGE


ORDER

The appellant not having submitted a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.




______________________________
Barry F. Bohan
	Member, Board of Veterans' Appeals



 

